Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  April 5, 2017                                                      Stephen J. Markman,
                                                                                Chief Justice

  154190-3                                                            Robert P. Young, Jr.
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
                                                                         David F. Viviano
                                                                     Richard H. Bernstein
  BANK OF AMERICA, NA,                                                     Joan L. Larsen,
           Plaintiff-Appellee,                                                       Justices

  v                                            SC: 154190-2
                                               COA: 311798, 312426, 313797
                                               Oakland CC: 2010-114319-CK
  FIDELITY NATIONAL TITLE INSURANCE
  COMPANY, f/k/a LAWYERS TITLE
  INSURANCE CORPORATION,
            Defendant-Appellant,
  and
  FIDELITY TITLE COMPANY, HARRY S.
  ELLMAN, JEANENNE FOSTER KEELY, f/k/a
  JEANENNE FOSTER, FREEDOM FINANCIAL
  MORTGAGE LENDING, LLC, JOHN HUSAR,
  FIRST MORTGAGE CORPORATION,
  THOMAS R. GRACZYK, and RONALD
  KELLER,
             Defendants.

  _________________________________________/
  BANK OF AMERICA, NA,
           Plaintiff/
           Counterdefendant-Appellee,
  v                                            SC: 154193
                                               COA: 316538
                                               Genesee CC: 11-095286-CZ
  FIDELITY NATIONAL TITLE INSURANCE
  COMPANY, f/k/a LAWYERS TITLE
  INSURANCE CORPORATION,
            Defendant/
            Counterplaintiff-Appellant,
  and
  CHICAGO TITLE INSURANCE COMPANY,
  f/k/a TICOR TITLE INSURANCE OF FLORIDA,
              Defendant/Counterplaintiff,
                                                                                                              2



and
GREAT LAKES BROKER FUNDING, KURT W.
HEINTZ, MICHIGAN LAND DEVELOPMENT,
THOMAS KELLER, TITLE MICHIGAN
AGENCY, JEANENNE FOSTER KEELY,
f/k/a JEANENNE FOSTER, STATE VALUE
APPRAISALS, NATHAN B. HOGAN,
DOUGLAS K. SMITH, MORTGAGE
HOTLINE, INC., d/b/a AMERICAN
MORTGAGE DECISIONS, JAMES D.
LAMAR, III, and JAMES J. FISH,
            Defendants.

_________________________________________/

      On order of the Court, the application for leave to appeal the July 26, 2016
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 5, 2017
       t0329
                                                                            Clerk